Citation Nr: 1822117	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to January 1986 and from September 1989 to August 2012 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Roanoke, Virginia, certified the appeal to the Board.

The Veteran also appealed the issues of entitlement to service connection for a right wrist disability, a low back disability, acid reflux, and irritable bowel syndrome (IBS).  In a September 2017 rating decision, the RO granted service connection for those disabilities, which constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

The Veteran's hypertension more nearly approximates an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2012 rating decision, the RO granted service connection and assigned an initial noncompensable rating for hypertension.  The Veteran maintains that he is entitled to a higher rating.  For the reasons explained below, resolving reasonable doubt in his favor, the Board finds that a 10 percent rating for hypertension is warranted throughout the appeal period.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The Veteran's service treatment records indicate that he was diagnosed with hypertension in July 2004, and that he has been taking medication to control his blood pressure since then.  In July 2004, it was noted that his blood pressure averaged 138/98 with a range of systolic pressure from 130-146, and a range of diastolic pressure from 90-102.  On July 22, 2004, his blood pressure in the morning was 141/92 (right arm) and 146/100 (left arm).  In the evening, his blood pressure was 138/102 (right arm) and 142/102 (left arm).  On July 23, 2004, his blood pressure in the morning was 138/96 (right arm) and 140/94 (left arm).  In the evening, his blood pressure was 136/98 (right arm) and 132/98 (left arm).  On July 24, 2004, his blood pressure in the morning was 140/98 (right arm) and 140/90 (left arm).  In the evening, his blood pressure was 130/100 (right arm) and 138/100 (left arm).  

A review of the Veteran's later treatment records indicates that his hypertension has been well-controlled with medication and that he has not had systolic blood pressure readings predominately 160 or more nor has he had diastolic blood pressure readings predominately 100 or more.  

As noted above, a 10 percent rating is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  In July 2004, during a three day blood pressure check that led to a diagnosis of hypertension, almost half of the Veteran's blood pressure readings were 100 or more.  Although diastolic pressure was not predominantly 100 or more, given that the Veteran has been on continuous medication for control since that time, the Board finds that his hypertension more nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.7.

The evidence, however, does not indicate that a rating higher than 10 percent is warranted at any point during the appeal period.  The Veteran's systolic pressure readings have not been predominantly 200 or more and his diastolic pressure readings have not been predominantly 110 or more.  

In summary, the Board finds that a higher 10 percent rating for hypertension is warranted throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial 10 percent rating, but no higher, for hypertension is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


